Citation Nr: 1029339	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-37 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Whether new and material evidence has been obtained to reopen 
a claim for service connection for an anxiety disorder, to 
include obsessive compulsive disorder, chronic, severe.

2.  Entitlement to service connection for an anxiety disorder, to 
include obsessive compulsive disorder, chronic, severe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Cleveland, Ohio.

The Veteran testified before the undersigned at a May 2010 video 
hearing before the Board at the Cleveland, Ohio, RO, and at a 
March 2003 RO hearing before a decision review officer.  
Transcripts of the hearings are of record and were reviewed.  


FINDINGS OF FACT

1.  A June 2002 rating decision denied the Veteran's claim for 
entitlement to service connection for an anxiety disorder, to 
include obsessive compulsive disorder, chronic, severe.  The 
Veteran was notified of his appellate rights, but did not timely 
appeal the decision.

2.  Evidence associated with the claims file after the last final 
denial in June 2002 is new evidence, and when considered with the 
previous evidence of record, it relates to an unestablished fact 
necessary to substantiate the Veteran's claim.

3.  The competent evidence demonstrates that the Veteran's 
anxiety disorder, to include obsessive compulsive disorder, 
chronic, severe is related to his active duty service.

CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. §§ 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).  New and material 
evidence has been submitted, and the claim of entitlement to 
service connection for an anxiety disorder, to include obsessive 
compulsive disorder, chronic, severe is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The Veteran's anxiety disorder, to include obsessive 
compulsive disorder, chronic, severe was incurred in the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for an 
anxiety disorder, to include obsessive compulsive disorder, 
chronic, severe, is a full grant of the benefits sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and 
the implementing regulations.

Analysis

I.  New and Material

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for an anxiety disorder, to 
include obsessive compulsive disorder, chronic, severe.  This 
claim is based upon the same factual basis as his original claim 
of entitlement to service connection for an anxiety disorder, to 
include obsessive compulsive disorder, chronic, severe, which was 
last denied in the June 2002 rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request to 
reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' evidence.  
38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2009), 'new 
and material' evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-13 (1992).

The Board notes that the Veteran's claim for an anxiety disorder, 
to include obsessive compulsive disorder, chronic, severe was 
originally denied in November 1969 on the basis that there was no 
evidence of a nexus noting that the Veteran's anxiety disorder, 
to include obsessive compulsive disorder, chronic, severe had 
been aggravated by service.  At the time of the original denial, 
the evidence of record consisted of the Veteran's service 
treatment records, dating from March 1969 to October 1969, 
including letters provided by private doctors prior to entry into 
service regarding the state of the Veteran's health prior to 
entry.  The Veteran did not timely appeal this decision; 
therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).  

Subsequently in October 1997, the Veteran filed to reopen his 
claim.  The RO denied the request in an October 2000 rating 
decision stating that the claim was not well grounded because 
there was no evidence with regard to the Veteran's anxiety 
disorder, to include obsessive compulsive disorder, chronic, 
severe had been aggravated by his active duty service.  The new 
evidence of record at the time of this denial included private 
treatment records dating from 1985 to 1998.  The Veteran did not 
timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

The Veteran again filed to reopen the claim in July 2001.  The RO 
granted the request to reopen the claim in a June 2002 rating 
decision, but denied the claim on the merits because there was 
still no evidence indicating the Veteran's anxiety disorder, to 
include obsessive compulsive disorder, chronic, severe was 
aggravated by his active duty service.  At the time of the prior 
final denial issued in a June 2002 RO rating decision, the 
evidence under consideration consisted of the evidence previously 
under consideration, a letter in support from the Veteran's 
spouse dated July 2001, letters from the Veteran dating July 2001 
and March 2002, letters dated in March 2002 and April 2002 from 
two private psychiatrists who were treating the Veteran, and 
private treatment records dating from June 1986 to October 1991 
and from September 1997 to August 2000.  The Veteran again failed 
to timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

The Veteran filed another request to reopen this claim in March 
2005.  The RO granted his request to reopen the claim in a 
November 2005 rating decision on the basis that new evidence had 
been obtained that provided evidence regarding the Veteran's 
anxiety disorder, to include obsessive compulsive disorder, 
chronic, severe and addressing the reason for the previous 
denial.  The new evidence consisted of a VA psychological 
examination dated June 2005, a letter from a private treating 
psychiatrist dated February 2005, and a statement from the 
Veteran's representative dated March 2005.  Following the RO's 
grant of reopen in November 2005, additional evidence was 
associated with the claims file, including an April 2010 letter 
from the Veteran's private treating psychiatrist providing an 
opinion stating that the Veteran's obsessive compulsive disorder, 
chronic, severe was aggravated by his active duty service. 

The Board finds that the June 2005 VA psychological examination 
and the two letters by private treating psychiatrists dated 
February 2005 and April 2010 are both new and material evidence 
because the evidence was not previously of record and it 
addresses the question of whether the Veteran's anxiety disorder, 
to include obsessive compulsive disorder, chronic, severe was 
aggravated by his active duty service.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the credibility 
of the evidence submitted, the evidence discussed above is 
considered new and material.  See Justus, supra.  After careful 
consideration, the Board concludes that this newly received 
evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim; thus, it is material.  Such 
evidence clearly relates to the reasons for the previous denial 
in June 2002.  As such, the Board concludes that the Veteran's 
request to reopen the previously disallowed claim of entitlement 
to service connection for an anxiety disorder, to include 
obsessive compulsive disorder, chronic, severe should be granted.  
38 C.F.R. 
§ 3.156(a) (2009).

II.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim requires 
(1) the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled in service, except for defects, 
diseases, or infirmities noted at the time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 
2002).

According to 38 C.F.R. § 3.304(b) (2009), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service reported 
by the Veteran as medical history does not constitute a notation 
of such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) (2009).  
Determinations of whether a condition existed prior to service 
should be "based on thorough analysis of the evidentiary showing 
and careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been aggravated by 
military service when there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government. See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Importantly, the VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  The Board must follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing 
the effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound 
upon entry.  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  
The government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is 
met, then the Veteran is not entitled to service- 
connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 
1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.  

On the other hand, if a preexisting disorder is noted 
upon entry into service, the Veteran cannot bring a 
claim for service connection for that disorder, but 
the Veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the Veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed.Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden 
shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is 
due to the natural progress of the disease." 38 U.S.C. 
§ 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417.

Wagner, 370 F. 3d at 1096.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

In the instant case, while the Veteran's March 1969 service 
entrance examination does not note a history of an anxiety 
disorder.  Therefore, he is presumed sound at service entrance.  
The Board nevertheless finds that the evidence of record clearly 
and unmistakably demonstrates the Veteran's anxiety disorder 
preexisted active service.  In this regard, in the March 1969 
report of medical history the Veteran notes that he has suffered 
from excessive worry and nervousness, although the examiner notes 
that the Veteran's nervousness is not considered disabling.  
Additionally, the record contains three letters from private 
doctors noting that the Veteran's anxiety and nervousness.  Two 
the letters are dated in January 1969 which is prior to the 
Veteran's entrance, while the third letter is dated in June 1969 
after the Veteran was on active duty.  The letters each note that 
the Veteran was treated in the mid to late 1960s for nervousness 
and anxiety.  Finally it is noted that an August 1969 psychiatry 
consultation note states that it is obvious that the Veteran's 
psychological problems existed prior to service.  For these 
reasons, the Board finds the Veteran's anxiety disorder clearly 
and unmistakably preexisted his active service.
 
Turning to the question of aggravation, the Board notes that the 
Veteran was provided a VA psychological examination for his 
anxiety disorder in June 2005.  The June 2005 examiner diagnosed 
the Veteran with generalized anxiety disorder, somatization 
disorder, and polysubstance dependence, sustained full remission.  
The examiner noted that it was unclear whether the Veteran would 
have experienced the same deterioration in functioning that he 
did after being on active duty.  In an October 2005 email, the VA 
psychologist clarified his comments stating again that it is not 
possible to predict what symptoms and what severity might be 
present had he not had his military experience, however it is 
clear that the Veteran had significant psychiatric problems prior 
to his entering the military and it is not unreasonable to expect 
that the stress of basic training, learning that he would be 
deployed to Vietnam, and his experiences in the military hospital 
were distressing and may well have exacerbated his symptoms.  As 
such, the Board finds that there is not clear and unmistakable 
evidence to establish that the Veteran's anxiety disorder was not 
aggravated beyond its normal progression during active service.  
Therefore, the Veteran is presumed sound upon entering service.  
See Cotant, Wagner, supra.

If the government fails to rebut the presumption of soundness 
under 38 U.S.C.A.   §  1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the degree 
of disability existing at the time of entrance will be made if a 
rating is awarded.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also 38 C.F.R. § 3.322.  

After a careful review of the record, the Board concludes that 
the competent evidence of record demonstrates that the Veteran's 
anxiety disorder, to include obsessive compulsive disorder is 
etiologically related to the anxiety disorder he suffered from 
during his active service.

Service treatment records indicate the Veteran was given a 
psychological consultation in August 1969.  The August 1969 
examiner diagnosed the Veteran with psychoneurosis, mixed type, 
chronic, severe, manifested by ruminating obsessive thoughts, 
depressions, and psychophysiologic reactions.  The examiner 
further noted that the Veteran felt overwhelmed and barely under 
control while under the usual stress of civilian life and that 
his symptoms had increased under the stress of military life.  
The Veteran was admitted to the hospital for psychiatric care and 
then subjected to a medical evaluation board which determined 
that the Veteran had obsessive compulsive reaction, chronic 
severe, manifested by obsessive thoughts, multiple phobias, 
anxiety, and psychophysiological reactions.  The examiner further 
noted marked impairment.  The Veteran was subsequently discharged 
for this reason.  

The Veteran testified at his May 2010 video hearing before the 
Board that during basic training and AIT training, he went on 
sick call at least 12 times for various ailments because the 
anxiety and nervousness over what might happen to him would lead 
to physical symptoms such as stomach problems.  The Veteran also 
stated that he spent two months inpatient in the hospital for his 
psychological problems.  He further testified that while he was 
in the hospital, he witnessed things, such as suicides, that had 
a traumatic affect on his state of mind. 

Having determined that the Veteran has a current disability and 
that he suffered from anxiety while in service, it is necessary 
to provide a nexus between the anxiety he suffered in service and 
his current disability.  In this regard the Board notes the 
February 2005 letter from one of the Veteran's private treating 
psychiatrists which states that after reviewing the Veteran's 
service treatment records and acknowledging that the Veteran had 
psychological issues prior to service, the psychiatrist notes 
that the Veteran decompensated in the military to the point that 
he spent most of his time in the military in a mental hospital 
and indeed was finally released from the military because of his 
total mental collapse.  The examiner further notes that the 
Veteran has struggled and continues to struggle with mental 
illness since leaving the service and that his mental 
decompensation would never have occurred had the Veteran remained 
in civilian life.  Finally the psychiatrist noted that the 
Veteran's decompensation has led to many psychotic symptoms and a 
lifetime of mental health struggles that could have been avoided 
had the Veteran not been faced with the stress of military life 
and the anticipation of combat duty.  

The Veteran again submitted a letter from another private 
treating psychiatrist in April 2010.  The letter notes that the 
psychiatrist had been treating the Veteran for two years for 
various issues including depression, lack of sleep and energy, 
headaches, crying spells and panic attacks.  The psychiatrist 
notes, after becoming familiar with the Veteran's circumstances 
through both continuous treatment and reviewing his claims file, 
that it is likely that the Veteran's mental health issues were 
aggravated by his military service causing the severity of the 
Veteran's current psychological state.  

The Board acknowledges that the June 2005 VA psychologist, to 
include his October 2005 addendum, opined that it is less likely 
as not that the Veteran's psychiatric problems were permanently 
aggravated by his military experience.  However, the Board also 
notes, as previously stated that the examiner stated that it was 
clear that the Veteran had psychological problems before entering 
service and it is not unreasonable to expect that the Veteran's 
military experience could have exacerbated his symptoms.  As such 
the Board finds that the examiner's statements are equivocal, 
thus reducing their probative value with respect to the issue of 
nexus.  

As the majority of the probative evidence, to include the 
previously discussed letters from private treating physicians, 
indicates that the Veteran's psychological condition was 
aggravated by his military service, the Board finds the positive 
evidence to be of greater probative weight or at least in 
equipoise regarding being favorable or unfavorable.

Therefore, in consideration of all of the above, to include an 
in-service diagnosis of an anxiety disorder, a currently 
diagnosed anxiety disorder, and positive nexus opinions linking 
the two, the Board finds that the evidence is at least in 
relative equipoise and as such the benefit-of-the-doubt rule 
applies and service connection for anxiety disorder, to include 
obsessive compulsive disorder, chronic, severe, is granted.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an anxiety disorder, to 
include obsessive compulsive disorder, chronic, severe, is 
reopened, and to this extent the claim is granted.

Service connection for an anxiety disorder, to include obsessive 
compulsive disorder, chronic, severe is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


